 8:18-cv-00137-BCB-SMB Doc # 122 Filed: 11/10/20 Page 1 of 1 - Page ID # 1035


                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

SAWNYA J. WILLIAMS,

                    Plaintiff,                                        8:18CV137

     vs.                                                           TRIAL ORDER

H & H AUTO PARTS, LLC,

                    Defendant.

    After conferring with counsel for the parties,

    IT IS ORDERED:

    1)     A status conference will be held before the undersigned magistrate judge on February
           2, 2021 at 11:45 a.m. by telephone. Case conference instructions are found at Filing
           No. 118.

    2)     The Pretrial Conference is scheduled to be held before the undersigned magistrate
           judge on February 16, 2021 at 10:00 a.m., and will be conducted by
           internet/telephonic conferencing. Case conference instructions are found at Filing No.
           118. The parties’ proposed Pretrial Conference Order and Exhibit List(s) must be
           emailed to bazis@ned.uscourts.gov, in Word format, by 12:00 p.m. on February 11,
           2021.

    3)     The jury trial of this case is set to commence before Brian C. Buescher, United States
           District Judge, in the Lincoln County Courthouse, 301 N. Jeffers St., North Platte, NE
           on March 8, 2021 at 9:00 a.m. or as soon thereafter as the case may be called, for a
           duration of five (5) trial days. This case is subject to the prior trial of criminal cases
           and such other civil cases as may be scheduled for trial before this one. Jury selection
           will be held at the commencement of trial.

    4)     Motions in limine shall be filed seven days before the pretrial conference. It is not the
           normal practice to hold hearings on motions in limine or to rule on them prior to the
           first day of trial. Counsel should plan accordingly.

    5)     All requests for changes of deadlines or settings established herein shall be directed to
           the undersigned magistrate judge, including all requests for changes of trial dates. Such
           requests will not be considered absent a showing of due diligence in the timely
           progression of this case and the recent development of circumstances, unanticipated
           prior to the filing of the motion, which require that additional time be allowed.

    Dated this 10th day of November, 2020.
                                                     BY THE COURT:
                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
